Citation Nr: 0840737	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right wrist/hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for right wrist/hand disability. 

Jurisdiction over this case was subsequently transferred to 
the VARO in Philadelphia, Pennsylvania, and that office 
forwarded the appeal to the Board.

The veteran testified at a videoconference hearing before the 
undersigned in January 2007.

In May 2007, the Board reopened the claim for service 
connection for right wrist/hand disability, and remanded the 
reopened claim to the RO for additional development. 


FINDING OF FACT

A disability of the veteran's right wrist or hand, to include 
his right thumb disability, is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a right wrist/hand 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a June 2007 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection for a right hand/wrist disability.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the June 2007 letter complied with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the June 2007 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in an August 208 SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records, service personnel records, and all of the identified 
post-service VA outpatient treatment (VAOPT) records.  
Moreover, the RO requested from the National Personnel 
Records Center (NPRC) the records identified by the veteran 
during the hearing relating to a right thumb injury while 
stationed in Germany.  The NPRC responded that it had sent 
all available service treatment records.  In addition, the 
veteran was provided February 1993, July 2002 VA and December 
2004 VA examinations, each of which addressed his right wrist 
and hand.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a right 
wrist/hand disability is thus ready to be considered on the 
merits.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

During the Board hearing, the veteran testified that he 
sustained two injuries to his right wrist and hand during 
service: a jammed thumb in 1980 and a fracture when an object 
fell on his hand in 1987 while stationed in Germany.  See 
Hearing Transcript, pp. 2-3.  As a result of this latter 
injury, he was put on light duty for 45 days with his hand 
wrapped during this time.  Id. at 3.

The service treatment records include May 1980 treatment 
notes indicating that the veteran jammed his thumb playing 
football, experienced pain and swelling, and was given a 
splint.  He experienced persistent soreness of the right 
thumb, and was diagnosed with a right thumb strain, but X-
rays showed no fracture, dislocation, or chips.  There is no 
indication of a right hand injury from a falling object as 
described by the veteran.  The service treatment records also 
include a November 1984 treatment note indicating that the 
veteran fell from his bike injuring his right knee, ankle, 
and index finger, with an assessment of jammed index finger.  
In addition, September 1989 treatment notes indicating that 
the veteran complained of right arm pain after being in a car 
accident, that he was diagnosed with a sprained right arm, 
and that X-rays were negative, with assessments of contusion 
of the right triceps and myofascial back pain.

On a February 1993 VA general medical examination, the 
veteran indicated that he injured his right thumb during 
service when a hatch door fell on it, and that there were no 
sequelae except an occasional ache when it was cold.  There 
were no abnormalities indicated on examination, and the VA 
examiner diagnosed a history of injury to the right thumb 
without significant sequelae.  

A July 2002 VA general medical examination report indicates 
that examination of the right wrist revealed no gross 
abnormalities.  There was normal or beyond normal range of 
motion with flexion to 80 degrees, dorsiflexion to 70 
degrees, ulnar deviation to 45 degrees and radial deviation 
to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.  The right 
wrist seemed to be equal to the left.  The veteran stated 
during the examination that he had injured his right wrist 
and hand when they got caught in a door during service, he 
was treated and put on light duty, but did not have surgery 
or subsequent treatment.  He also indicated that he currently 
experienced pain and swelling.  In the diagnostic impression 
section of the examination report, the examiner indicated 
that the veteran suffered trauma to his right wrist and hand, 
without any skeletal-neural damage, and resultant mild 
musculocutaneous symptoms.

On the December 2004 VA examination, the examiner described 
the in-service right thumb injury and treatment, and the 
veteran indicated that he experienced pain, stiffness, and 
swelling in the hand.  

On examination, there was marked tenderness at the 
metacarpophalangeal joint and on the proximal phalanx of the 
thumb.  There was no swelling, atrophy, or temperature 
changes, all ranges of motion of the thumb were normal and 
symmetrical to the left wrist, and the only limitation of 
motion of the fingers was abduction and adduction, which were 
noted to be "fair plus" with appearance of lack of effort, 
and this limitation was not related to thumb pain.  
Finkelstein's test, which tests for tenosynovitis, was 
negative except for complaints of pain at the 
metacarpophalangeal joint.  Sensory function was normal.  

The examiner noted that right thumb X-rays "indicated 
changes that might be indicative of old fracture of the 
distal end of the first metacarpal, which could be the cause 
of the pain."  However, he also noted that the age and 
etiology of the fracture "could not be determined, except 
for the history of injury to the right thumb in 1980, 
although the X-ray reports were negative at the time."  

The impression was status post right first metacarpal 
fracture with minimal residuals.  As to the etiology of what 
he subsequently described as "degenerative changes of the 
thumb," the examiner wrote that, based on his review of the 
claims file, medical records, and history of the veteran, 
"the right thumb condition is less likely related to the 
original injury, in spite of the fact that it appears the X-
ray reports indicate old fracture; however, there was no 
evidence of follow-up evaluation for the right thumb since 
1980."

As to the nature of the veteran's right thumb disability, 
both the July 2002 and December 2004 VA examiners noted mild 
musculocutaneous symptoms and minimal residuals, 
respectively, suggesting some current disability.  In 
addition, the December 2004 VA examiner noted "changes" on 
X-ray that might be attributable to an old fracture, and 
subsequently described these as "degenerative changes."  In 
addition, the veteran was diagnosed as having bilateral 
carpal tunnel syndrome, in a September 2002 VAOPT note.  
However, the evidence reflects that these disabilities of the 
right hand and wrist are not related to service.

The veteran has testified to a continuity of symptomatology 
of right thumb and wrist symptoms since service.  His 
testimony was not very specific and must be weighed against 
the contemporaneous record.  The February 1993 VA examination 
report did note the veteran's reports of occasional ache in 
the right thumb, but contains no reports of wrist symptoms or 
symptomatology in the thumb on examination.  Moreover, April 
and September 2001 VAOPT notes do not reflect any 
abnormalities of the right hand or wrist, noting that there 
was no clubbing, cyanosis, or edema of the extremities, and a 
March 2004 VAOPT note indicate that there was no pain, 
deformities, edema, or induration of the extremities.  

The first current clinical evidence of any right wrist or 
hand disability appears to be on the July 2002 VA 
examination, about ten years after service.  The absence of 
any complaints or findings in the clinical records form many 
years after service weighs against the recent reports of a 
continuity of symptomatology.  There is also no competent 
evidence of arthritis in service or to a compensable degree 
within the one-year presumptive period.

In addition, the only competent, probative medical opinion as 
to the etiology of a right wrist or hand disability weighs 
against the claim.  The December 2004 VA examiner, who 
reviewed in detail the relevant medical evidence, concluded 
that the veteran's right thumb disability is not likely 
related to service, notwithstanding the conclusion in the X-
ray report of changes that "might" indicate an old 
fracture, because of the lack of follow-up treatment for the 
thumb after the 1980 injury.  

This opinion is entitled to substantial probative weight, 
given the examiner's thorough review of the claims file, his 
identification of the relevant evidence, and his explanation 
of his rationale for his conclusions in light of this 
evidence.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  Cf. 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits).  There is no contrary medical 
evidence or opinion, and neither the veteran nor his 
representative has identified or alluded to such medical 
evidence or opinion.

In addition, the only opinion as to the etiology of the 
veteran's bilateral carpal tunnel syndrome is in a September 
2002 VAOPT note which indicates that this disability is 
possibly associated with chronic telephone use.  This opinion 
is too speculative to constitute probative nexus evidence 
and, in any, event, weighs against the claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for a right 
wrist/hand disability.  The benefit-of-the-doubt rule is 
therefore not for application with regard to this claim, and 
it must therefore be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a right wrist/hand 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


